t c memo united_states tax_court mark r smith and yong n smith petitioners v commissioner of internal revenue respondent docket nos filed date mark r smith pro_se bryant w smith for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies in petitioners’ federal_income_tax and penalties as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number after concessions we must decide whether mr smith petitioner is entitled to amounts in excess of what respondent allowed for returns and allowances reported on the schedule c profit or loss from business attached to the federal_income_tax return return unreimbursed employee business_expenses reported on the schedule a itemized_deductions attached to the mrs smith submitted forms request for innocent spouse relief dated date for the tax_year and date for the tax_year respondent reviewed mrs smith’s forms and determined that she should be granted relief from joint_and_several_liability for and years at issue except for the unreported taxable state_income_tax refunds from the tax_year petitioner refused to agree that mrs smith should be granted relief from joint_and_several_liability for the years at issue on date respondent filed motions for partial summary_judgment in docket nos and with the exception of the unreported taxable state_income_tax refunds from the tax_year respondent advanced the position that mrs smith satisfied the requirements of sec_6015 a - e and was entitled to relief from joint_and_several_liability trials in docket nos and were held on date in san francisco california mrs smith was financially unable to travel from virginia to california for trial and was not present the court separated the issue of relief from joint_and_several_liability to allow trial to be held on the other issues on date the court granted respondent’s motions for partial summary_judgment in docket nos and the court ordered that mrs smith was entitled to relief from joint_and_several_liability from any understatement related to her and petitioner’s and federal_income_tax returns with the exception of understatements stemming from petitioners’ failure to report taxable state_income_tax refunds for because petitioner and mrs smith conceded that they failed to report taxable state_income_tax refunds for that is not an issue before the court consequently the court’s decision in this case affects only petitioner return and cost_of_goods_sold rent or lease expenses and interest_expenses reported on the schedule c attached to the federal_income_tax return return we must also determine whether petitioner is liable for sec_6662 accuracy-related_penalties for the years at issue findings_of_fact these cases were consolidated for purposes of briefing and opinion the parties’ stipulations of facts with attached exhibits are incorporated herein by this reference petitioner lived in california when the petitions were filed the following table summarizes the amounts petitioner reported on his federal_income_tax returns for the years at issue and the amounts respondent allowed and disallowed in the notices of deficiency unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure items not at issue are not shown item year schedule c returns and allowances schedule a unreimbursed employee business expenses--travel while away_from_home_overnight amount claimed dollar_figure big_number schedule a unreimbursed employee business expenses--parking schedule a unreimbursed employee business expenses--meals and entertainment schedule c interest--other schedule c rent lease--other business property schedule c interest returns and allowance sec_113 big_number big_number big_number amount allowed -0- -0- -0- dollar_figure amount disallowed dollar_figure big_number big_number big_number big_number in petitioner manufactured large area solar panels in virginia while living there he sold of these solar panels in late and early in date petitioner sold eight of the panels to a customer michael raines in los angeles california shortly after the panels were installed at a home they caught fire causing extensive damage the fire prompted a government investigation which required petitioner to remove from the market all of the solar panels that he had sold on the schedule c attached to the return petitioner reported zero gross_receipts or sales and a total of dollar_figure as returns and allowances at trial petitioner asked the court to allow dollar_figure for returns and allowances dollar_figure for the cost of the solar panels that were manufactured but never sold dollar_figure for solar panels that were purchased from petitioner using stolen credit cards and dollar_figure for his payments to heritage web solutions on date petitioner paid mr raines dollar_figure by check respondent conceded on brief that this amount should be allowed as a return or allowance on date petitioner made a dollar_figure wire transfer from his and mrs smith’s bank account to empire clean energy supply with a notation indicating it was for the reynolds warranty payment petitioner claimed another customer had asked for replacement solar panels in lieu of a refund petitioner introduced at trial a pro forma invoice from set solar corp showing that replacement panels would cost dollar_figure in after petitioner stopped selling the solar panels he had manufactured he purchased solar panels from wholesalers and resold them on the internet petitioner claims he was notified after four of the orders had shipped that petitioner did not explain the discrepancy between the amount of returns and allowances requested at trial and the amount reported on the return the purchases had been made with stolen credit cards though petitioner sought dollar_figure at trial for purchases made with stolen credit cards he introduced only the following withdrawals to support his claims date amount dollar_figure dollar_figure dollar_figure dollar_figure type of withdrawal bank card bank card bank card bank card at trial petitioner introduced no invoices or other proof of these alleged fraudulent purchases petitioner hired heritage web solutions to run his business’ web site in late petitioner was promised an additional year of web services if he prepaid dollar_figure petitioner did not produce any documentation of this agreement the dollar_figure was prepaid in four installments of dollar_figure in november and date and february and date petitioner introduced at trial proof of the two payments made in heritage web solutions closed shortly after the last payment was made and petitioner was without internet support for the business on date dollar_figure was withdrawn from the bank account via bams but this amount was returned on date unreimbursed employee business_expenses after he was required to remove from the market all of the solar panels he had sold petitioner sought other employment he obtained a visiting scholar position with hewlett-packard hp in california as a visiting scholar petitioner was hired to work on a research project for the u s army hp reimbursed petitioner dollar_figure for the cost of his move from virginia to california when petitioner moved mrs smith remained in virginia petitioner received an offer letter from hp but it was not introduced at trial a copy of petitioner’s intern research relocation program acknowledgment letter however was introduced at trial it states in part i n the event you leave hewlett-packard for any reason during the term of your month assignment you will be required to repay hewlett-packard for the entire cost of your relocation benefits as long as the research went well and the u s army provided funding for the project there was some expectation that petitioner’s employment would continue but hp provided no assurances and petitioner’s employment could have been terminated at any time according to a declaration from ann faustmann of hp petitioner was employed from date to date petitioner however testified that his employment was not continuous during that period and that he was laid off during the middle of december each year petitioner did not submit proof of these periods of unemployment and he never applied for unemployment benefits petitioner signed a lease for an apartment in california with trinity property consultants in date that would last until date petitioner discovered that the complex had poor security when a shooting took place there in date because the management did not intend to remedy the security issues petitioner paid to terminate his lease and signed a new 12-month lease beginning on date with cupertino city center in california cost_of_goods_sold petitioner reported cost_of_goods_sold of dollar_figure on hi sec_2010 return all of which respondent disallowed petitioner conceded at trial that the amount claimed on the return was incorrect and requested dollar_figure for cost_of_goods_sold he produced a quote for big_number outback vfx3-24e 0kw 24v inverter export s from wholesale solar dated date to support this assertion testifying that it was his recollection that the date should have been date the quote states the price per unit was dollar_figure the subtotal was dollar_figure and the quote total was rent lease expenses petitioner reported dollar_figure in gross_receipts or sales on hi sec_2010 return petitioner claimed a deduction for dollar_figure in rent or lease expenses on the schedule c attached to the return dollar_figure of which was related to his apartment in california respondent disallowed the portion of the deduction related to the apartment petitioner produced a copy of the apartment’s floor_plan and denoted the areas that he claimed to have used exclusively for business purposes it indicated that petitioner used of his apartment--the entire entry area dining area living area and deck--exclusively for business purposes the apartment’s layout required petitioner to pass through these areas to enter the apartment itself the bedroom the bathroom and the kitchen interest_expenses the claimed interest_expenses were interest charges on credit card purchases and a personal loan the credit card interest related to purchases made in earlier years as no purchases were made on the credit cards during no evidence other than petitioner’s testimony was introduced to support the claim that the items purchased with the credit cards were used in petitioner’s business petitioner did not testify or provide other evidence regarding the use of the personal loan proceeds opinion we must determine whether petitioner is entitled to amounts in excess of what respondent allowed we must also decide whether petitioner is liable for sec_6662 accuracy-related_penalties i items disallowed by respondent the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden to show that his determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of establishing entitlement to any claimed deduction rule a 503_us_79 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business in general_deductions are not allowed for personal living or family_expenses sec_262 taxpayers are required to maintain sufficient records that substantiate the amount and purpose of each item for which they claim a deduction sec_6001 petitioners have not claimed that the burden should shift to respondent nor does the record show that shifting the burden would be appropriate in these cases see sec_7491 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs generally a taxpayer’s self-serving declaration is not a sufficient substitute for records weiss v commissioner tcmemo_1999_17 sec_274 imposes strict substantiation requirements for certain deductible expenses such as traveling expenses including meals_and_lodging away from home and entertainment_expenses returns and allowances and cost_of_goods_sold are taken into consideration when determining a schedule c business gross_income deductions are subtracted from the schedule c business gross_income in order to determine its net profit or net_loss accordingly returns and allowances and cost_of_goods_sold are not treated as deductions and are not subject_to the limitations of sec_162 88_tc_654 nunn v commissioner tcmemo_2002_250 nevertheless taxpayers must retain sufficient records to substantiate amounts claimed as returns and allowances or cost_of_goods_sold sec_6001 sec_1_6001-1 income_tax regs returns and allowances on brief respondent conceded that petitioner is entitled to a dollar_figure schedule c adjustment_to_gross_income for returns and allowances for the refund issued to mr raines in connection with the solar panels that caused the fire in santa monica california petitioner credibly testified that he was required to remove his business solar panels from the market because they caused a fire that damaged a home bank statements reflect that petitioner made a dollar_figure wire transfer to empire clean energy supply on date with a notation indicating it was for the reynolds warranty payment we find this substantiation sufficient to allow petitioner to include this amount in returns and allowances on the schedule c petitioner also presented a pro forma invoice from set solar corp showing replacement solar panels would cost dollar_figure but he did not provide any records to show that this amount was ever paid petitioner has provided insufficient substantiation to allow him to include this amount in returns and allowances on the schedule c the amounts reported for payments to heritage web solutions and alleged fraudulent purchases should not have been categorized as returns and allowances but potentially could be considered ordinary and necessary business_expenses see sec_162 petitioner did not introduce copy of the agreement with heritage web solutions and we cannot determine whether he reported this amount elsewhere on the schedule c in an attempt to substantiate the alleged fraudulent purchases petitioner provided only bank statements showing withdrawals made via bank card petitioner has not produced sufficient substantiation to allow a deduction for either of these items it is unnecessary for us to address whether and where any amounts for the manufactured but unsold solar panels should have been reported on the return because petitioner failed to provide any substantiation to support his claims we find that petitioner is entitled to returns and allowances of dollar_figure on his schedule c unreimbursed employee business_expenses a travel while away_from_home_overnight the expenses of maintaining a household including rent and utilities are not deductible sec_1_262-1 income_tax regs however to alleviate the burden on taxpayers whose business or employment requires them to incur duplicate living_expenses taxpayers may deduct traveling expenses such as meals_and_lodging if such expenses are ordinary and necessary incurred while away from home and incurred in the pursuit of a trade_or_business sec_162 see 326_us_465 55_tc_783 49_tc_557 for purposes of sec_162 a taxpayer’s home is generally the vicinity of the taxpayer’s principal place of employment 74_tc_578 72_tc_190 aff’d 662_f2d_253 4th cir a taxpayer’s residence when outside the vicinity of the taxpayer’s principal place of employment may be treated as the taxpayer’s tax_home if the taxpayer’s employment is temporary rather than indefinite 358_us_59 however if the employment while away from home even if temporary in its inception becomes substantial indefinite or indeterminate in duration the situs of such employment for purposes of the statute becomes the taxpayer’s home kroll v commissioner t c pincite this court has found that employment is temporary if it is the type which can be expected to last only for a short_period 13_tc_129 we have found employment is indefinite if its termination cannot be foreseen within a fixed or reasonably short_period of time 54_tc_355 aff’d 438_f2d_1216 6th cir an appeal in this case would lie in the court_of_appeals for the ninth circuit which disagreed with this test in 283_f2d_491 9th cir rev’g and remanding 32_tc_1368 in harvey the court_of_appeals drawing from the legislative purpose of sec_162 focused its determination on whether it was reasonable under the circumstances to expect a taxpayer to move see also 305_f2d_221 9th cir the location of a taxpayer’s tax_home and whether a taxpayer’s employment was temporary rather than indefinite are questions of fact to be decided on the entire record see peurifoy v commissioner u s pincite commissioner v flowers u s pincite the record contains relatively little information regarding petitioner’s employment with hp his position had an initial term of to months and he ended up working for hp for more than three years at the time petitioner was hired there was an expectation that his employment would continue if the research went well and the project continued to receive funding from the u s army petitioner’s actions evidence his expectation that the research project would continue for an indefinite time if petitioner had truly believed that his position in california was temporary it is doubtful that he would have immediately entered into a yearlong lease in date or entered into a yearlong lease five months later in date further in date when petitioner was temporarily laid off he did not seek unemployment benefits it is highly unlikely that petitioner would fail to seek unemployment benefits if he did not believe he was going to be reemployed in the near future on the basis of the facts we find that petitioner’s employment in california was indefinite and it would have been reasonable under the circumstances to expect him to move there see harvey v commissioner f 2d pincite stricker v commissioner t c pincite accordingly we hold petitioner is not entitled to a deduction for expenses while traveling away from home because california was his tax_home b parking fees tolls and transportation petitioner provided no records to substantiate the amounts claimed for parking fees tolls and transportation on the return accordingly he is not entitled to a deduction see sec_6001 c meals and entertainment petitioner provided no records to substantiate the amounts claimed for meals and entertainment on the return accordingly he is not entitled to a deduction see id cost_of_goods_sold at trial petitioner admitted that the amount reported on the return was incorrect and requested dollar_figure for the cost_of_goods_sold to support his request he produced a quote from wholesale solar dated date and testified that he believed the date was incorrect and should have been date the quote was for big_number outback vfx3-24e 0kw 24v inverter export s with a subtotal of dollar_figure and a quote total of the quote from wholesale solar coupled with petitioner’s testimony is insufficient to substantiate cost_of_goods_sold see sec_6001 sec_1_6001-1 income_tax regs petitioner is not entitled to any cost_of_goods_sold on hi sec_2010 schedule c rent lease expenses sec_280a generally disallows a deduction for business use of a taxpayer’s personal_residence a taxpayer however may deduct expenses allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business or a place of business which is used by clients or customers in meeting or dealing with the taxpayer in the normal course of the trade_or_business sec_280a and b exclusive use requires that a taxpayer use a specific part of a dwelling_unit solely for the purpose of carrying on his trade_or_business the use of a portion of a dwelling_unit for both personal purposes and for the carrying on of a trade_or_business does not meet the exclusive use test goldberger inc v commissioner 88_tc_1532 quoting s rept no pincite 1976_3_cb_49 and h_r rept no pincite 1976_3_cb_695 petitioner testified that he used his apartment’s entry dining and living areas and deck exclusively for business purposes the only other evidence offered to support petitioner’s testimony was a floor_plan of the apartment on which he denoted the area used for business purposes though petitioner claims he met clients in his apartment no testimony or other evidence from clients was presented at trial we are not required to find petitioner’s unsupported and self-serving testimony sufficient to prove that he used his apartment’s entry dining and living areas and deck exclusively as his principal_place_of_business or as a place to meet clients see 87_tc_74 petitioner has not met his burden of proving that he used a portion of his home exclusively for his business and is not entitled to a deduction for schedule c rent or lease expenses in excess of the amount respondent allowed interest_expenses petitioner introduced monthly statements for credit cards and a personal loan to substantiate the amounts of interest_paid petitioner testified that the credit cards were used to make business purchases in earlier tax years but he did not provide substantiation for these purchases he did not testify or provide other evidence with respect to the use of the personal loan proceeds without substantiation to show that the interest_expenses are ordinary and necessary business_expenses we cannot allow a deduction see sec_162 sec_6001 petitioner is not entitled to a schedule c deduction for interest_expenses ii sec_6662 penalties an accuracy-related_penalty of is imposed on the portion of an underpayment attributable to negligence or a substantial_understatement_of_income_tax sec_6662 and b and negligence includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the commissioner bears the burden of production with respect to a taxpayer’s liability for any accuracy-related_penalty sec_7491 the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the accuracy-related_penalty in order to meet this burden see 116_tc_438 once the commissioner provides sufficient information to satisfy his burden of production the burden shifts to the taxpayer to show that the penalty should not be imposed id pincite see rule respondent has met his burden of production by showing that petitioner lacks adequate_records to fully substantiate the amounts reported on the and returns see sec_1_6662-3 income_tax regs the precise amounts of petitioner’s underpayments will depend upon the rule_155_computations in accordance with our findings and conclusions set forth above to the extent that such computations establish as seems likely that petitioner’s understatements of income_tax were substantial respondent has also met his burden of production in this regard see diallo v commissioner tcmemo_2011_300 petitioner failed to argue or offer evidence that reduced penalties should be imposed see sec_6664 accordingly we find petitioner is liable for sec_6662 accuracy-related_penalties for the years at issue we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
